—In a proceeding, inter alia, to invalidate the petition designating respondent Calvin Williams as a candidate in the Democratic Party primary election to be held on September 12, 1978 for the public office of Member of the Assembly from the 56th Assembly District, the appeal is from a judgment of the Supreme Court, Kings County dated August 18, 1978, which, after a hearing, denied the application to invalidate the petition. Judgment affirmed, without costs or disbursements, on the opinion of Mr. Justice Ventiera at Special Term. We merely add that the Legislature, by restoring the right to vote to a person convicted of a felony, after he has served his maximum term of imprisonment (Election Law § 5-106, subd 2), manifested an intent to allow such an individual to run for public office. Mollen, P. J., Hopkins, Damiani, Shapiro and O’Connor, JJ., concur.